Order affirmed, without costs. We find insupportable the arguments advanced by the appellants, namely, (1) that the failure of the Governor to grant a hearing before issuing his extradition warrant denied appellants due process of law; (2) that the arrest of appellants prior to the receipt by the Governor of the State of New York of an extradition request from the Governor of the State of Maryland was impermissible and (3) that appellants’ privilege against self incrimination was abridged by the procedure adopted by the habeas corpus court below.
Concur: Chief Judge Fuld and Judges Burke, Scilbppi, Bergan, Keating, Breitel and Jasen.